DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. JPH10-19301 A has not been provided. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 
Claim Status
Claims 1-9 are pending. Claim 1 has been amended. 

 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the sound absorber being attached to a part corresponding to an anticipated position of an antinode of a noise at which the compressional waves of the noise are anticipated to be amplified in the sound field space ” this is indefinite as a part is a part of a structure and antinode is a point in standing wave meaning sound must be occurring meaning that this is only possible when operational. Further, an antinode is a signal. The metes and bounds of the claims are therefore indefinite. 
Regarding claim 1, the recitation “the sound absorber being attached to a part corresponding to an anticipated position of an antinode of a noise at which the compressional waves of the noise are anticipated to be amplified in the sound field space” is unclear. The limitations are not defined by the structural elements recited, but rather by the variable, undefined conditions of the sound absorber being attached to a part corresponding to an anticipated position of an antinode of a noise at which the compressional waves of the noise are anticipated to be amplified in the sound field space, (see also MPEP 2173.05 (b) (II)). In this case, Applicant is attempting to claim a structural feature (positioning of the sound absorber) as a function of an undefined variable (the anticipated antinode of the sound wave produced).
By virtue of dependency claims 2-9 are also rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 202267275 U), hereafter referred “Cheng,” in view of Hagiwara (JP 2016050443 A). 

Regarding Claim 1: Cheng teaches a unit (Figure 1) for a refrigeration cycle device (title), the unit (Figure 1) comprising: 
a housing (housing of outside and inside units) that has a plurality of surfaces and internally includes a sound field space (inside and outside of outside and inside units) surrounded by the plurality of surfaces (covered by panels of 6), the plurality of surfaces each reflecting sound waves (paragraph [0016]); 
an expansion device (3) disposed in the sound field space (inside and outside of 6) and including a valve body (4) configured to adjust a flow rate of refrigerant (paragraph [0024]); 
a refrigerant pipe (lines connecting 1 to 2) disposed in the sound field space (between outside and inside units) and connected to the expansion device (3). 

Cheng fails to teach that the a sound absorber disposed on, among the plurality of surfaces, one or both of two surfaces that face each other in the sound field space and the sound absorber being attached to a part corresponding to an anticipated position of an antinode of a noise at which the compressional waves of the noise are anticipated to be amplified in the sound field space.

Hagiwara teaches a sound absorber (2) disposed on, among a plurality of surfaces (panels 4, 11, 13, 14), one or both of two surfaces that face each other in a sound field space (see Figure 3) and the sound absorber (2) being attached to a part corresponding to an anticipated position of antinode of a noise (page 4, translation of reference, middle page) at which compressional waves of the noise are anticipated to be amplified in the sound field space (page 4, translation of reference, middle page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sound absorber disposed on, among the plurality of surfaces, one or both of two surfaces that face each other in the sound field space and the sound absorber being attached to a part corresponding to an anticipated position of an antinode of a noise at which the compressional waves of the noise are anticipated to be amplified in the sound field space to the structure of Cheng as taught by Hagiwara in order to advantageously prevent sound vibration noise from propagating through panels (see Hagiwara, abstract).

Regarding Claim 2: Cheng further teaches wherein the expansion device (3) is an electronic expansion valve (paragraph [0025]). 

Regarding Claim 6: Cheng further teaches a refrigeration cycle device, comprising the unit for a refrigeration cycle device (paragraph [0024]) of claim 1, as at least one of a heat source side unit (1) and a load side unit (2). 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 202267275 U), hereafter referred “Cheng,” in view of Hagiwara (JP 2016050443 A) as applied to claim 1, and further in view of Hull (2,036,755).

Regarding Claim 3: Cheng modified supra fails to teach wherein the sound absorber is made of pulp fibers including air chambers.
Hull teaches a sound absorber (panels 30, 30a, and 52) is made of pulp fibers (page 2, second column, lines 15-18) including air chambers (31, 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the sound absorber is further provided to a bent part of the refrigerant pipe and an intermediate component provided to the refrigerant pipe to the structure of Cheng modified supra as taught by Hull in order to advantageously provide a sound absorber from material that can be compressed into board shape for frame panels (see Hull, page 2, second column, lines 15-18). 

Regarding Claim 7: Cheng modified supra fails to teach an electric apparatus comprising the refrigeration cycle device of claim 6.
Hull further teaches an electric apparatus (electric motor 21 in the refrigerator which has unit 20), comprising a refrigeration cycle device (20) of claim 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the sound absorber is further provided to a bent part of the refrigerant pipe and an intermediate component provided to the refrigerant pipe to the structure of Cheng modified supra as taught by Hull in order to advantageously provide power to components in the refrigeration device (see Hull, page 1, first column 1, lines 51-53). 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 202267275 U), hereafter referred “Cheng,” in view of Hagiwara (JP 2016050443 A) as applied to claim 1, and further in view of Vasco et al. (EP 0224824 A1), hereafter referred to as “Vasco.”

Regarding Claim 4: Cheng modified supra fails to teach wherein the sound absorber is further provided to a bent part of the refrigerant pipe and an intermediate component provided to the refrigerant pipe. 
Vasco teaches a sound absorber (1) is further provided to a bent part of a refrigerant pipe (see Figure 1) and an intermediate component provided to the refrigerant pipe (pipe within 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the sound absorber is further provided to a bent part of the refrigerant pipe and an intermediate component provided to the refrigerant pipe to the structure of Cheng modified supra as taught by Vasco in order to advantageously provide uniform insulation in the bend of a pipe due to flexibility of sleeve (see Vasco, Column 1, lines 11-21). 

Regarding Claim 8: Cheng modified supra fails to teach wherein, in the refrigerant pipe, the sound absorber is not disposed on portions other than the bend portion and the intermediate component.
Cheng, however, disclose an unit for a refrigeration cycle device. Therefore, the varying of positions of the sound absorber, i.e. a variable which achieves a recognized result and optimization through routine experimentation is obvious. In this case, the recognized result is that a change in positioning of the sound absorber is a rearrangement of parts. Therefore, since the general conditions of the claims, were disclosed in the prior art by Cheng modified supra, it is not inventive to rearrange parts, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sound absorber disposed on the bend portion and intermediate component. Furthermore, the positioning, rearrangement of parts and intended use are recognized by the Examiner to be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 VI A. and C.; and 2144.05 II A and B. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 202267275 U), hereafter referred “Cheng,” in view of Hagiwara (JP 2016050443 A) as applied to claim 1, and further in view of Uhlenbusch (US 9,759,349 B2).

Regarding Claim 5: Cheng modified supra fails to teaches wherein a sound insulator containing a dielectric material is stacked on the sound absorber. 
Uhlenbusch teaches a sound insulator (14) containing a dielectric material (carbon, title) is stacked on the sound absorber (10, Column 6, lines 15-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a sound insulator containing a dielectric material is stacked on the sound absorber to the structure of Cheng modified supra as taught by Uhlenbusch in order to advantageously provide additional noise dampening features and air purification (see Uhlenbusch, Column 3, lines 9-17).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 202267275 U), hereafter referred “Cheng,” in view of Hagiwara (JP 2016050443 A), and Vasco et al. (EP 0224824 A1), hereafter referred to as “Vasco,” as applied to claim 4, and further in view of Scherer (3,815,379).

Regarding Claim 9: Cheng modified supra fails wherein the intermediate component is a strainer.
Scherer teaches an intermediate component is a strainer (74). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the intermediate component is a strainer to the structure of Cheng modified supra as taught by Scherer in order to advantageously filter out particles in the refrigerant (see Scherer, Column 3, lines 29-35).  

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ditzler (2,265,272).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                  /ERIC S RUPPERT/Primary Examiner, Art Unit 3763